ORDER
PER CURIAM:
C.Y. (Mother) appeals the judgment of the trial court terminating her parental rights in her three minor children based on sections 211.447.4(2) and 211.447.4(3), RSMo 2000. She contends that insufficient evidence was presented to support the termination of her parental rights on these grounds. She also contends that the trial court’s finding that termination of her parental rights was in the best interests of the children was not supported by sufficient evidence. The judgment of the trial court is affirmed. Rule 84.16(b).